Citation Nr: 9915141	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-36 856	)	DATE
		)
		)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for residuals of back 
disability.


REPRESENTATION

Appellant represented by:  American Red Cross


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1954 to May 1956.

In July 1994 the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York granted the veteran's non-
service connected disability pension claim on an extra 
schedular basis.  In April 1995, the RO denied the veteran's 
claim for service connection for a back disability.  In 
October 1995, through the filing of VA Form 9, the veteran 
timely appealed to the Board of Veterans' Appeals (Board).  
At that time, he requested a Travel Board hearing.  Following 
an extensive and time consuming search for the veteran's 
Service Medical Records (SMRs), which ultimately revealed 
that the SMRs had been destroyed by fire, the veteran was 
scheduled for a Travel Board hearing on March 18, 1999.  The 
veteran was notified of the hearing in writing, but failed to 
attend the hearing.  Since then, neither he nor his 
representative has requested a re-scheduling of a Travel 
Board hearing.  Under these circumstances, the Board finds 
that the veteran's request for a Travel Board hearing has 
effectively been withdrawn.  See 38 C.F.R. § 20.704(e) 
(1997).       


FINDING OF FACT

No competent medical evidence has been submitted 
demonstrating that the veteran currently has a back 
disability.  


CONCLUSION OF LAW

The claim for service connection for a back disability is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  However, a preliminary determination that 
must be made in a case involving a claim for service 
connection is whether the claim is "well grounded."  A 
claim is "well grounded" if it is "plausible, meritorious 
on its own or capable of substantiation."  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1Vet. App. 78, 81 (1990).  
The initial burden of showing that a claim is well grounded-
if judged by a fair and impartial individual-resides with 
the veteran; if it is determined that he has not satisfied 
his initial burden of submitting evidence sufficient to show 
that his claim is well grounded, then his appeal must be 
denied, and VA does not have a "duty to assist" him in 
developing the evidence pertinent to his claim.  See Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 
81-81.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.3.0(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997)

	Initially, the Board notes that most of the veteran's service 
medical records are not available for review and 
consideration in this appeal, and this is not due to anything 
that he did or failed to do.  The records concerning his 
service were either lost or destroyed in a fire that occurred 
many years ago at the National Personnel Records Center 
(NPRC), which is a military records repository located in St. 
Louis, Missouri.  However, the RO has exhausted all means of 
locating any relevant records that might be available at the 
NPRC.  The RO even attempted to obtain specific treatment 
information from the veteran in order to obtain records 
potentially available from other sources. While the veteran 
provided the RO with his recollection of the dates of 
treatment in October 1994, he did not indicate, as requested, 
the names and locations of the hospitals where he received 
treatment.  See also Moore v. Derwinski, 1 Vet. App. 401, 
405-6 (1991); Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  Thus, the Board finds that the RO has expended 
sufficient efforts to procure the available service medical 
records and pertinent records from alternative sources.  
Furthermore, for the reasons discussed below, the Board finds 
that the absence of the veteran's service medical records are 
not dispositive of the instant appeal.

Despite the absence of most of most of his service medical 
records, the report of a physical examination that he 
underwent in May 1956, just two days to prior to his 
discharge, is available, and it does not contain any 
indication whatsoever that he was having problems with his 
back.  He did not voice any complaints concerning his back, 
nor were there any clinical findings.  There is also no 
medical evidence indicating the veteran had complaints 
concerning his back for many years after service or that a 
back disability of any sort was diagnosed.  Hence, no back 
condition was shown in service.  Even more significant, 
however, is the fact that the claimed back disability is not 
currently medically shown. 

	The only post-service medical evidence of record is the 
report of a VA medical examination conducted into June 1994.  
While it contains notations that the veteran suffered from 
chronic rotator cuff tendinitis in his right shoulder and 
chronic capsulitis in his left shoulder, the examination 
makes absolutely no mention of any complaints, findings, or 
diagnosis involving the veteran's back.  Since veteran 
receives disability benefits at a 20 percent rating for the 
above shoulder conditions, and since both the Notice of 
Disagreement (NOD) and VA Form 9 submitted by him 
specifically mention an injury to his back, it cannot be 
assumed that the veteran is merely confusing his symptoms.  
Furthermore, the veteran has not submitted or provided 
information as to the existence of any private or other 
medical evidence demonstrating the existence of a currently 
claimed back disability.  In the absence of evidence of the 
claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

	While the veteran may well believe that he currently has a 
back disability that is the result of his service in the 
military, he does not have the medical training or expertise 
to render a competent opinion as to the existence of a 
current disability (diagnosis) or as to the etiology of that 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, even assuming, arguendo, that the in-
service back injury occurred (consistent with his assertions 
on this point), in the absence of competent evidence as to 
current diagnosis and nexus to service, the claim must still 
be denied as not plausible.  The Board emphasizes that 
evidence, and not just allegations must support a well-
grounded claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for residuals of a back disability is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
October 1995 Statement of the Case (SOC) of the requirements 
to submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on the 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
to inform him of the evidence that is necessary to make his 
claim well grounded and warrant full consideration on the 
merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the VA has met its duty to inform him of the 
evidence necessary to support his claim.  See 38 U.S.C.A. 
§ 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a back disability is 
denied.

______________________________
JACQUELINE E. MONROE
Member, Board of Veterans' Appeals



